Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed May 29, 2019.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed May 29, 2019 has been considered.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with J. Eric Anderson on March 22, 2022.

7.	The application has been amended as follows:
1. (Currently Amended)  A system for performing a predetermined function within a total area of operation, said system comprising: 
comprising a task controller and a first Kalman consensus filter and being operable to instruct said first autonomous agent to perform an initial first agent task and to perform a subsequent first agent task, wherein the first Kalman consensus filter comprises a Kalman filter component and a distributed average consensus component; 
a second autonomous agent comprising a second agent detector, a second agent communication component and a second agent controller, said second agent detector being operable to detect a second agent parameter within a second agent area and to generate a second agent parameter signal based on the detected second agent parameter, said second agent communication component being operable to transmit the second agent parameter signal to said first agent communication component, said second agent controller being operable to instruct said second autonomous agent to perform an initial second agent task and to perform a subsequent second agent task; 
a third autonomous agent comprising a third agent detector, a third agent communication component and a third agent controller, said third agent detector being operable to detect a third agent parameter within a third agent area and to generate a third agent parameter signal based on the detected third agent parameter, said third agent communication component being operable to transmit the third agent parameter signal to said first agent communication component and to said second agent communication component, said third agent controller being operable to instruct said third autonomous agent to perform an initial third agent task and to perform a subsequent third agent task; and 

wherein said second agent communication component is further operable to transmit the second agent parameter signal to said third agent communication component, and operable to transmit the received third agent parameter signal to the first agent communication component,
wherein said first agent controller is operable to instruct said first autonomous agent to perform said subsequent first agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and a predetermined reward function using reinforcement learning and a first Kalman consensus filter, 
wherein said second agent controller is operable to instruct said second autonomous agent to perform said subsequent second agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and the predetermined reward function using reinforcement learning and a second Kalman consensus filter, wherein said third agent controller is operable to instruct said third autonomous agent to perform said subsequent third agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and the predetermined reward function using reinforcement learning and a third Kalman consensus filter, and also operable to transmit the received second agent parameter signal to the first agent communication component, 
wherein the first Kalman consensus filter is operable to output a second agent parameter consensus based on the second agent parameter signal received from the second agent communication component and the received second agent parameter signal received from the third agent communication component, 
wherein the task controller is configured to instruct the first autonomous agent to perform the subsequent first agent task based on the second agent parameter consensus, 
wherein the Kalman filter component is configured to generate a local state signal, and the distributed average consensus component is configured to generate the second agent parameter consensus based on a weighted average of a first product of the second agent parameter signal received from the second agent communication component and a first weighting factor of the second agent parameter signal received from the second agent communication component and a second product of the received second agent parameter signal received from the third agent communication component and a second weighting factor of the received second agent parameter signal received from the third agent communication component, 
wherein the first weighting factor is based on distance,
wherein the first agent area is less than and within the total area of operation, and 
wherein the second agent area is less than and within the total area of operation.

3. (Currently Canceled)

4. (Currently Canceled)

5. (Currently Canceled)

6. (Currently Canceled)

7. (Currently Canceled)

8. (Currently Canceled)

9. (Currently Canceled)

10. (Currently Canceled)

11. (Currently Amended)  A method performing a predetermined function within a total area of operation, the method comprising: 
providing a first autonomous agent comprising a first agent detector, a first agent communication component and a first agent controller, the first agent detector being operable to detect a first agent parameter within a first agent area and to generate a first agent parameter signal based on the detected first agent parameter, the first agent controller being operable to instruct the first autonomous agent to perform an initial first agent task and to perform a subsequent first agent task; 
providing a second autonomous agent comprising a second agent detector, a second agent communication component and a second agent controller, the second agent detector being operable to detect a second agent parameter within a second agent area and to generate a second agent parameter signal based on the detected second agent parameter, the second agent communication component being operable to transmit the second agent parameter signal to the first agent communication component, the second agent controller being operable to instruct the second autonomous agent to perform an initial second agent task and to perform a subsequent second agent task; and 
providing a third autonomous agent comprising a third agent detector, a third agent communication component and a third agent controller, the third agent detector being operable to detect a third agent parameter within a third agent area and to generate a third agent parameter signal based on the detected third agent parameter, the third agent communication component being operable to transmit the third agent parameter signal to the first agent 
transmitting, from the first agent communication component, a first agent parameter signal to the second agent communication component and to the third agent communication component; 
transmitting, from the second agent communication component, the second agent parameter signal to the third agent communication component; 
instructing, via the first agent controller, the first autonomous agent to perform the subsequent first agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and a predetermined reward function using reinforcement learning and a first Kalman consensus filter; 
instructing, via the second agent controller, the second autonomous agent to perform the subsequent second agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and the predetermined reward function using reinforcement learning and a second Kalman consensus filter; and 
instructing, via the third agent controller, the third autonomous agent to perform the subsequent third agent task based on the first agent parameter signal, the second agent parameter signal, the third agent parameter signal and the predetermined reward function using reinforcement learning and a third Kalman consensus filter, 
transmitting, via the second agent communication component, the received third agent parameter signal to the first agent communication component; 
transmitting, via the third agent communication component, the received second agent parameter signal to the first agent communication component; 
outputting, via a first Kalman consensus filter of the first agent controller that comprises a task controller and the first Kalman consensus filter, output a second agent parameter consensus based on the second agent parameter signal received from the second agent communication component and the received second agent parameter signal received from the third agent communication component; 
instructing, via the task controller, the first autonomous agent to perform the subsequent first agent task based on the second agent parameter consensus; 
generating, via a Kalman filter component of the first Kalman consensus filter that
comprises the Kalman filter component and a distributed average consensus component, a local state signal; and 
generating, via the distributed average consensus component, the second agent parameter consensus based on a weighted average of a first product of the second agent parameter signal received from the second agent communication component and a first weighting factor of the second agent parameter signal received from the second agent communication component and a second product of the received second agent parameter signal received from the third agent communication component and the second weighting factor of the received second agent parameter signal received from the third agent communication component, 
wherein the first weighting factor is based on distance, 
wherein the first agent area is less than and within the total area of operation, and 
wherein the second agent area is less than and within the total area of operation.

13. (Currently Canceled)

14. (Currently Canceled)

15. (Currently Canceled)

16. (Currently Canceled)

17. (Currently Canceled)

18. (Currently Canceled)

19. (Currently Canceled)

20. (Currently Canceled)


Allowable Subject Matter
8.	Claims 1, 2, 11, and 12 are allowable over prior art of record in light of the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the first Kalman consensus filter is operable to output a second agent parameter consensus based on the second agent parameter signal received from the second agent communication component and the received second agent parameter signal received from the third agent communication component, wherein the task controller is configured to instruct the first autonomous agent to perform the subsequent first agent task based on the second agent parameter consensus, wherein the Kalman filter component is configured to generate a local state signal, and the distributed average consensus component is configured to generate the second agent parameter consensus based on a weighted average of a first product of the second agent parameter signal received from the second agent communication component and a first weighting factor of the second agent parameter signal received from the second agent communication component and a second product of the received second agent parameter signal received from the third agent communication component and a second weighting factor of the received second agent parameter signal received from the third agent communication component, wherein the first weighting factor is based on distance, wherein the first agent area is less than and within the total area of operation, and wherein the second agent area is less than and within the total area of operation” as recited in independent claim 1.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “outputting, via a first Kalman consensus filter of the first agent controller that comprises a task controller and the first Kalman consensus filter, output a second agent parameter consensus based on the second agent parameter signal received from the second agent communication component and the received second agent parameter signal received from the third agent communication component; instructing, via the task controller, the first autonomous agent to perform the subsequent first agent task based on the second agent parameter consensus; generating, via a Kalman filter component of the first Kalman consensus filter that comprises the Kalman filter component and a distributed average consensus component, a local state signal; and generating, via the distributed average consensus component, the second agent parameter consensus based on a weighted average of a first product of the second agent parameter signal received from the second agent communication component and a first weighting factor of the second agent parameter signal received from the second agent communication component and a second product of the received second agent parameter signal received from the third agent communication component and the second weighting factor of the received second agent parameter signal received from the third agent communication component, wherein the first weighting factor is based on distance, wherein the first agent area is less than and within the total area of operation, and wherein the second agent area is less than and within the total area of operation” as recited in independent claim 11.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 24, 2022